Citation Nr: 1341144	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from October 1991 to March 1997, during the Gulf War Era.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The Court has held that a TDIU is encompassed in a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for an increased rating of the left knee includes a claim for TDIU.  The Board recognizes that the Veteran had a prior TDIU claim that was previously denied in January 2012; however, he has claimed that his left knee disability has worsened and that he is not employable because, in part, of his left knee disability.  Therefore, the issues have been rephrased accordingly.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Obtain the Veteran's SSA records, including copies of any medical records used to decide his claim, hearing transcripts, etc.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After the development outlined above has been completed, schedule an appropriate VA compensation examination to reassess the severity of the service-connected left knee disability.  The claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must indicate that the claims file has been reviewed in association with the examination.

Provide the examiner with a list of the Veteran's service-connected disabilities.

The examiner is asked to specifically address the following:

a.  Identify and describe all symptoms and manifestations attributable to the service-connected left knee disability.  All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the left knee on extension and flexion.

b.  Indicate whether there is recurrent subluxation or lateral instability of the left knee and, if so, whether it is slight, moderate, or severe.

c.  Determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

d.  Provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type), given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service-connected.

It is imperative the examiner discuss the rationale of the opinions in response to these questions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


